DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103 - Obvious
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0158183 (Butrie) in view of US 7,703,993 (Darbinyan)

Regarding claim 1, Butrie teaches a transmitter comprising: 
a substrate (FIG. 1A: substrate 102 and/or 104); 
a signal source disposed on the substrate; 
an electrical-to-optical (E/O) converter disposed on the substrate and that converts an electrical signal outputted from the signal source into an optical signal (FIG. 1A: laser 106); 
an optical cable that carries the optical signal (FIG. 1A: optical fiber 118); and 
an optical connector disposed at an end of the optical cable (FIG. 1A: PLC at an end of optical fibers 118; [0029]), 
wherein the electrical signal is inputted into the E/O converter (FIG. 1A: the electrical signal driving the laser 106; see [0021]).

FIG. 1A of Butrie is reproduced for reference.

    PNG
    media_image1.png
    445
    564
    media_image1.png
    Greyscale


Electrical Signal to E/O Converter.
Regarding the electrical signal inputted to the E/O converter, Butrie teaches:
[0021] In some implementations, substrate 104 may include an optical source, such as one or more lasers 106 (hereinafter referred to individually as “laser 106,” and collectively as “lasers 106”) (e.g., an optical laser), for generating an optical signal. For example, laser 106 may include a directly modulated laser that generates light based on a voltage and/or a current being applied to laser 106. Additionally, or alternatively, laser 106 may be associated with a modulator, such as a Mach-Zehnder modulator that may be mounted on substrate 104. In some implementations, substrate 104 may include an optical receiver, such as one or more photodiodes 108 (hereinafter referred to individually as “photodiode 108,” and collectively as “photodiodes 108”), for receiving an optical signal. For example, photodiode 108 may receive an optical signal and generate an electrical signal based on the optical signal. Additionally, or alternatively, substrate 104 may include another type of photodetector.
In other words, Butrie contemplates an electrical signal input into the laser so that the laser converts the electrical signal into an optical signal.

Optical Connector.
Regarding the optical connector, see:
[0029] In some implementations, PLC 116 may receive an optical signal from laser 106 (e.g., via lens 112), process the optical signal, and provide the optical signal to optical fiber 118 for output. Additionally, or alternatively, PLC 116 may receive an optical signal from optical fiber 118, process the optical signal, and provide the optical signal to photodiode 108 (e.g., via lens 112) for photodetection. Additionally, or alternatively, PLC 116 may receive the optical signal from and/or provide the optical signal to another optical device, such as another PLC 116 or the like.
In other words, the PLC 116 is a connector to the optical fibers 118.

Signal Source.
Butrie teaches to use an electrical signal to drive the laser.  Furthermore, it was known that a signal source used to drive a laser can be located on the same substrate as the laser.  See, for example, Darbinyan at FIG. 1D which illustrates a phonic device 130, such as a laser, on the same substrate 104 as an electrical IC 133.  

    PNG
    media_image2.png
    566
    797
    media_image2.png
    Greyscale

See also col. 4, first paragraph:
(17) The integrated circuit device 133 may include any type of integrated circuit intended to work with the photonic device 130. In some embodiments, the integrated circuit device may take the form of a flip chip die, while in others it may be a packaged or partially packaged device. In the illustrated embodiment, a single integrated circuit device is provided. However, again, it should be appreciated that any number of integrated circuit devices or other electrical components (e.g. passive components) may be mounted on bottom substrate 104. In still other embodiments, the functionality of the integrated circuit device can be combined with the photonic device in a single die.
It would have been obvious that the source of the electrical signals that drive the laser in Butrie can be disposed on the same substrate as the laser, as taught in Darbinyan.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the electrical IC can drive the laser while being located on the same substrate as the laser).  

Regarding claim 7, Butrie teaches the transmitter according claim 1, wherein the signal source and the E/O converter are disposed on one main surface of the substrate.

Butrie teaches the general subject matter of claim 1 and Darbinyan teaches that, it was known for a signal source used to drive a laser to be located on the same surface as a laser.  See, for example, Darbinyan at FIG. 1D which illustrates a phonic device 130, such as a laser, on the same surface as the electrical IC 133.  

    PNG
    media_image2.png
    566
    797
    media_image2.png
    Greyscale

See claim 1 for a more detailed discussion of Darbinyan.
It would have been obvious that the signal source and the laser can be disposed on the same surface of the substrate, as taught in Darbinyan.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the electrical IC can drive the laser while being located on the same surface as the laser).  

Regarding claim 8, Butrie teaches a receiver comprising: 
an optical-to-electrical (O/E) converter-that converts an optical signal into an electrical signal (FIG. 1A: PDs 108); and
a receiver circuit that processes, as an electrical signal outputted from a signal source, the electrical signal outputted from the O/E converter.

FIG. 1A of Butrie is reproduced for reference.

    PNG
    media_image1.png
    445
    564
    media_image1.png
    Greyscale

Regarding the receiver circuit, Darbinyan at FIG. 1D teaches an electrical IC 133 that is connected to and works with a phonic device 130, such as a PD.  

    PNG
    media_image2.png
    566
    797
    media_image2.png
    Greyscale

See col. 3, last paragraph:
(16) The photonic device 130 may be any type of device that includes at least one photonic element that transmits or receives light signals. By way of example, in various embodiments, the photonic device 130 may include a semiconductor laser diode, as for example, a vertical-cavity surface-emitting laser (VCSEL). In these embodiments, the photonic device 130 may be configured to emit a laser beam. In one specific embodiment, the VCSEL may be configured to emit light having a wavelength of approximately 850 nm. In other embodiments, the photonic device 130 may include a photodetector that receives and detects light. In still other embodiments, the photonic device may function as a transceiver that both emits and receives light signals. Additionally, the photonic device 130 may have any desired number of photonic elements. As will be appreciated with those familiar with the art, there are a number of commercially available photonic devices that include multiple laser diodes and/or multiple photodetectors. In the embodiment illustrated in FIG. 1, a single photonic device having a single photonic element is provided. However, it should be appreciated that in other embodiments multiple (indeed any desired number of) photonic devices may be mounted on the bottom substrate 104 and each photonic device may have any desired number of photonic elements. When multiple numbers of photonic devices are provided, appropriate traces 135 may be formed on the bottom surface 105 of the bottom substrate 104 to provide the desired electrical connections between components.
See also col. 4, first paragraph:
(17) The integrated circuit device 133 may include any type of integrated circuit intended to work with the photonic device 130. In some embodiments, the integrated circuit device may take the form of a flip chip die, while in others it may be a packaged or partially packaged device. In the illustrated embodiment, a single integrated circuit device is provided. However, again, it should be appreciated that any number of integrated circuit devices or other electrical components (e.g. passive components) may be mounted on bottom substrate 104. In still other embodiments, the functionality of the integrated circuit device can be combined with the photonic device in a single die.
It would have been obvious that the output of PD 108 in Butrie can be processed in a known manner, such as taught in Darbinyan.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., an electrical IC can process the output of the PD 108).  

Regarding claim 9, Butrie teaches a communication system comprising:
a transmitter according to claim 1 (FIG. 1A: laser 106, optical fiber 118, PLC 116); and
a receiver comprising: 
an optical-to-electrical (O/E) converter that converts an optical signal into an electrical signal (FIG. 1A: PD 108); and 
a receiver circuit that processes, as an electrical signal outputted from a signal source, the electrical signal outputted from the O/E converter. 

FIG. 1A of Butrie is reproduced for reference.

    PNG
    media_image1.png
    445
    564
    media_image1.png
    Greyscale

See claims 1 and 8 for a more detailed discussion of the art.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2009/0052898 (OKI).

Regarding claim 2, Kim teaches the transmitter according to claim 1, further comprising: 
a housing that houses the signal source and the E/O converter, wherein the optical connector is disposed at an end part of the housing (FIG. 2: housing formed by covers 17-19 that houses electrical and optical components and optical connectors at an end of the housing).

OKI at FIG. 2 teaches the use of a housing 17-19 with an optical transceiver. 

    PNG
    media_image3.png
    816
    676
    media_image3.png
    Greyscale

FIG. 1 illustrates the assembled housing.  See also, for example:
[0027] The transceiver further provides an upper housing 17 and a cover 18, which put the substrate 14 therebetween, the grip to release the transceiver 1 from the rail, and some heat-dissipating sheets 20 to conduct heat generated by the electronic circuit on the substrate 14 and by two optical units to the outside of the transceiver 1. The latch tab 21 is pushed out by the leaf spring 22 from the body of the transceiver 1 when the transceiver 1 is free from the rail.
From FIG. 2 it can also be seen that the output of the TOSA and the input of the ROSA are near one end of the housing.  
It would have been obvious that the transmitter according to claim 1 can be implemented in a known manner, such as with the housing, such as that taught in OKI.  In particular, OKI is in the same technical field as the other art (e.g., optical communication) and the results would have been predictable (e.g., the housing will house the components).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of 2013/0156386 (Miller) and US 2016/0087726 (Robends).

Regarding claim 3, Miller teaches the transmitter according to claim 1, further comprising: 
a metal cable independent of the optical cable, wherein the metal cable is: 
for connecting a transmitting-side power supply, 
connectable to the transmitting-side power supply when the transmitting-side power supply is disposed outside the transmitter, and 
capable of supplying electric power from the transmitting-side power supply to the signal source and the E/O converter. 

More specifically, Miller teaches:
[0126] Thus far, only the optical and mechanical aspects of the optical PCB connector assembly have been described. However an electrical connection is also required so as to enable the optical PCB connector assembly to operate. The optical engine together with the periphery electrical components do of course require electrical power and control signals to operate. The power could be provided by a cable and standard connectors but as described above, the present assembly enables electrical connection to take place at the same time as the optical connection.
In other words, Miller teaches to use an electrical power cable and electrical connection to provide power to components on an optical PCB.  

Metal Cable Independent of the Optical Cable.
Miller at [0126] teaches “The power could be provided by a cable and standard connectors”.  The Examiner believes it would have been obvious that the power cable is independent of other cables, namely the optical cable, because other cables are not mentioned.  However, in the interests of compact prosecution, Robends is also cited.  In particular, Robends teaches an optical communication device including a PCB and states:
[0108] FIG. 3E illustrates an implementation of a second connecting portion 105b that is configured to provide multi-channel free-space communication links. In the illustrated implementation, the second connecting portion 105b includes a mechanical holder 305 configured to hold the plurality of free-space optical sources and/or free-space optical receivers, a printed circuit board 307 including driving circuits to modulate the various free-space optical sources and/or electronic circuits to recover data from the various free-space optical receivers and a holder 309 configured to hold a plurality of beam shaping elements (e.g., 313a and 313b) associated with each of the plurality of free-space optical sources and/or free-space optical receivers. The mechanical holder 305 and the board 307 can include apertures to allow passage of light from the plurality of free-space optical sources and/or to the plurality of free-space optical receivers.

[0110] In various implementations, the printed circuit board 307 can also include a power circuit that can receive power from a power cable and/or a battery and provide electrical power to the various optical and electrical components.  
In other words, it was known in optical communications devices to use a power cable for providing power to a PCB with various optical and electrical components in the optical transceiver that need power.  Robends is also cited because it is in the same technical field as the other art (e.g., optical communications) but it teaches a free space device which would not have optical cables for the transmission of optical signals.  This even more clearly teaches that a power cable can be provided to a PCB in an optical communications device independent of an optical cable.

Metal Cable.
With regard to the electric power cable being a metal cable, this would have been obvious because it was well-known that electrical power cables can be metal, and the Examiner takes Official Notice thereof.  

Transmitting Side Power Supply.
Miller teaches to supply electrical power to the components that need power.  Therefore, it would have been obvious for the power cable to be connectable the transmitting-side (or to the receiving side, or to both) so as to provide power to the components requiring power.
Regarding connecting when the transmitting-side power supply is disposed outside the transmitter, Miller teaches to use a power cable to provide power to the PCB, so it would have been obvious that the power supply is at the other end of the cable (i.e., disposed outside of the transmitter).

Supplying power to the Signal Source and the E/O Converter.
Miller teaches to supply electrical power to the components that need power to operate.  Therefore, it would have been obvious for the power cable to be capable of supplying electric power to the signal source and the E/O converter (or to any other components that need electrical power).

It would have been obvious that the transmitter of claim 1 can be embodied in a known manner, such as with a metal cable as recited in the claim, for the reasons discussed above.  In particular, Miller is in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the metal cable will be connectable to an external power supply and will supply electrical power to the components that require electrical power).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2015/0078740 (Sipes).

Regarding claim 4, Sipes teaches the transmitter according to claim 1, further comprising: a metal cable, wherein the metal cable and the optical cable, constitute a composite cable, the metal cable is capable of supplying electric power to the signal source.

Sipes at FIG. 5 teaches a composite or hybrid metal/optical cable in which optical communication is possible over the optical portion, and power can be supplied over the metal portion.  

    PNG
    media_image4.png
    438
    477
    media_image4.png
    Greyscale

See also, for example:
[0060] FIG. 5 is a schematic diagram illustrating various components of the hybrid power/fiber cable. The hybrid power/fiber cable includes a fiber sub-unit 501 (which includes, for example, a 900 .mu.m tight buffer, Aramid fiber, and a PVC jacket); a copper sub-unit 502 (e.g., 22 AWG); core wrap tape 503, and an integrated outer jacket 504.

[0061] In embodiments of the invention, by using hybrid fiber/power cables, the fiber optic communications network is able to provide the ability to communicate at 1 Gbs and higher speeds, while at the same time providing client end devices (such as monitors, lighting and other computing devices) with power.

It would have been obvious that the transmitter of claim 1 can be implemented in a known manner, such as with a hybrid/composite cable including optical cable for carrying communications and metal cables for carrying power, as taught in Sipes.  In particular, Sipes is in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the optical cables will carry the optical communications and the metal cables will carry the power).


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of 2013/0156386 (Miller)

Regarding claim 5, Miller teaches the transmitter according to claim 1, further comprising an electrical connector for connecting a metal cable that carries electric power to be supplied to the signal source ([0126]).

More specifically, Miller teaches:
[0126] Thus far, only the optical and mechanical aspects of the optical PCB connector assembly have been described. However an electrical connection is also required so as to enable the optical PCB connector assembly to operate. The optical engine together with the periphery electrical components do of course require electrical power and control signals to operate. The power could be provided by a cable and standard connectors but as described above, the present assembly enables electrical connection to take place at the same time as the optical connection.
In other words, it was known to use an electrical connector for connecting a cable that carries electric power to be supplied to electrical components on the PCB.  
With regard to the electric power cable being a metal cable, this would have been obvious because it was well-known that electrical power cables can be metal, and the Examiner takes Official Notice thereof.  
It would have been obvious that the transmitter of claim 1 can be embodied in a known manner, such as an electrical connector for connecting a metal cable that carries electric power to be supplied to the signal source.  In particular, Miller is in the same technical field (e.g., optical communication) and the results would have been predictable (e.g., the electrical components will be their power from the electrical connector and cable.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of US 2015/0300614 (TAMURA).

Regarding claim 6, Darbinyan teaches the transmitter according to claim 1, wherein the E/O converter is disposed on a first main surface of the substrate, the signal source is disposed on a second main surface of the substrate that is opposite to the first main surface.
a first footprint that is an area occupied by the signal source on the second main surface is larger than a second footprint that is an area occupied by the E/O converter on the first main surface (FIG. 1D: signal source 133 has a footprint that is larger than the laser 130) , 

Darbinyan at FIG. 1D illustrates the signal source 133 has a footprint that is larger than the laser 130.  

    PNG
    media_image2.png
    566
    797
    media_image2.png
    Greyscale


Tamura at FIG. 2 teaches that it was known for an E/O converter to be disposed on one surface of a substrate, and for electrical ICs (e.g., the laser driver circuits) to be disposed an opposite surface.  

    PNG
    media_image5.png
    789
    655
    media_image5.png
    Greyscale

See, also for example:
[0024] The substrate 20 is a rigid substrate with a substantially rectangular shape when seen in a plan view, and is electrically connected to the card edge 6 through a flexible wiring board 21. A first semiconductor laser 31, a second semiconductor laser 32, a third semiconductor laser 33 and a fourth semiconductor laser 34 each having different oscillation wavelengths are mounted on one surface (first surface 20a) of the substrate 20. On the other hand, a first driver IC 41, a second driver IC 42, a third driver IC 43 and a fourth driver IC 44 are mounted on the other surface (second surface 20b) of the substrate 20 opposite to the first surface 20a. In the following description, the first semiconductor laser 31, the second semiconductor laser 32, the third semiconductor laser 33 and the fourth semiconductor laser 34 are collectively referred to as “semiconductor laser 30” in some cases. Also, the first driver IC 41, the second driver IC 42, the third driver IC 43 and the fourth driver IC 44 are collectively referred to as “driver IC 40” in some cases.

It would have been obvious that the transmitter of claim 1 can be implemented in a known manner, such as with the laser and the driver on opposite sides of the substrate.  In particular, both are in the same technical field (e.g., optical communications) and the results would have been predictable (e.g., the driver will be located on the opposite side of the substrate and will drive the laser).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0008675 (De Dobbelaere) at FIG. 3 illustrates an integrated optical transceiver including a PD 106 and a laser 104. 

    PNG
    media_image6.png
    278
    372
    media_image6.png
    Greyscale

FIG. 3 illustrates another view showing the substrate 130, transmitter 124, receiver 126, optical fiber 144, and ferrule 140.  

    PNG
    media_image7.png
    686
    419
    media_image7.png
    Greyscale

FIGS. 5A and 5B illustrate different views of an embodiment in which the laser 184 and PD are located on a die 182 in a recess 194, and are further located in recess 192.  

    PNG
    media_image8.png
    283
    671
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    596
    652
    media_image9.png
    Greyscale

See also, for example:
[0062] FIG. 5A shows a front sectional view of one embodiment of a packaged edge-operating integrated transceiver 180. FIG. 5B shows a top view of the packaged transceiver 180. As shown, the packaged transceiver 180 can includes a packaging substrate 190 that defines a first recess 194 dimensioned to allow mounting of a die 182. The example die 182 is shown to have mounted on it an edge-emitting laser-diode 184 and an edge-detecting photo-diode 186. In one embodiment, the die 182, laser-diode 184, and photo-diode 186 assembly can be similar to that described above in reference to FIGS. 4A-4C.

[0063] In one embodiment, as shown in FIG. 5A, the packaging substrate 190 can also define a second recess 192 that allows access to the mounted die 182 (or access to the first recess for mounting the die 182), and/or to provide protection of the die/laser/photo-diode assembly. As described above in reference to FIG. 3, the packaging substrate (130 in FIG. 3) does not necessarily need to have a recess for mounting of the die (122). Thus, it will be understood that any number of die/substrate mounting configurations are possible.
US 4,735,677 (Kawachi) at FIG. 7 teaches a PIC.  

    PNG
    media_image10.png
    525
    330
    media_image10.png
    Greyscale

The PIC includes a substrate 1, a laser 3, a photodetector 4, waveguide 2 (see also the unlabeled waveguides between the PD 4 and the filter 12, and between the filter 12 and the LD 3); and lenses 63.  FIG. 7 also shows the waveguide 2 coupled to the fiber 5 using alignment structures 7.  Other alignment structures 6, 8, and 9 are also illustrated for aligning other elements of the device. 
FIGS. 23 and 24 illustrate different embodiments of lenses 68, 63 and alignment structure for coupling light in waveguides 62 to optical device 64.  

    PNG
    media_image11.png
    224
    305
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    242
    329
    media_image12.png
    Greyscale

See also col. 26, line 41 to col. 27, line 7.  

US 2011/0262146 (Khemakhem) at FIGS. 7 and 8 teaches a housing for fiber connectors and a spool for excess fiber.

    PNG
    media_image13.png
    721
    533
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    658
    508
    media_image14.png
    Greyscale

See, for example:
[0056] In the subject embodiment, the optical fibers 132 are routed from the first and second fanouts 128a, 128b to the storage region 118. In one embodiment, the optical fibers 132 are routed around the first and second bend radius protectors 148a, 148b and routed to the termination region 114. In the depicted embodiment, a portion of the optical fibers 132 in the storage region 118 are disposed beneath the platform 125 of the fanout region 116. At the termination region 114, the fiber optic connectors 146 are engaged to the first side 122 of the fiber optic adapters 120.

[0068] In one embodiment, the first axial end 238 of the cable spool 208 includes a passage. During engagement of the first axial end 238 and the back side of the base 214 of the housing 206, the first axial end 238 of the cable spool 208 is mounted to the base 214 such that the passage is aligned with the cable passage 226. With the passage of the cable spool 208 and the cable passage 226 of the base 214 aligned, incoming optical fibers, which are coiled around the spooling portion 242 of the cable spool 208, can enter the housing 206.


    PNG
    media_image15.png
    736
    524
    media_image15.png
    Greyscale




    PNG
    media_image16.png
    769
    461
    media_image16.png
    Greyscale


US 2009/0010600 (Kim) at FIG. 2 teaches a housing used with an optical communication device.  
 

    PNG
    media_image17.png
    810
    558
    media_image17.png
    Greyscale

FIG. 2 teaches a housing 140 including optical components (e.g., TOSA 102, ROSA 104, TOSA driver 106, and passive optical components 210), and optical connectors/receptacles 118, 120.  

Controllers and Other Components.
Other components, such as SERDES, Controllers, other ICs, etc. can also be in the housing.  See, for example:
[0015] The optical module may also house other components such as SERDES, controllers, other ICs, etc., that are used during the reception and transmission of optical signals and the translation of an optical signal to an electrical signal and vice versa.

Passive Optical Components.
See [0051] regarding examples of the passive optical components:
[0051] FIG. 2 further illustrates another aspect of the invention in that additional optical components can be connected in series or in other fashions. The component 210, for example, can be secured in line between the component 104 and the receptacle 120. The component 210 can be an optical isolator, a polarizer or other passive component. The component 210 could also be an active component in some instances, such as an external modulator and the like.
In other words, Kim contemplates a housing used with a wide of variety of optical and electrical components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636